Citation Nr: 1022043	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  93-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.E.




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970 and from August 1976 to September 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1992 and October 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  In April 2008, the 
Board most recently remanded this appeal.  In the interest of 
brevity, the Board refers the reader to the April 2008 remand 
for the appeals extensive procedural history.  This appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal was last remanded by the Board in April 2008 to 
provide the Veteran with a VA examination by a psychiatrist.  
While a review of the post-remand record shows that the 
Veteran was thereafter scheduled for the requested 
examination in October 2008 and again in November 2008, it 
also shows that he failed to show for these examinations.  
See 38 C.F.R. § 3.655 (2009).

However, while a review of the record on appeal reveals a 
copy of a letter providing the Veteran with notice of a June 
2008 VA examination, it does not contain a copy of the 
letters providing him with notice of the October 2008 and 
November 2008 psychiatric examinations.  Without these 
letters, VA cannot verify that they were mailed to his last 
address of record or they provided sufficient time for him to 
make arrangements to appear at the examinations.

Moreover, a review of the record on appeal also shows that 
following the missed examinations the Veteran indicated he 
was receiving in-patient psychiatric treatment at a VA 
Medical Center at the time that the notice of these 
examinations were mailed to his home.  Additionally, the 
Veteran provided VA with records that appear to show that he 
underwent a VA psychiatric hospitalization from approximately 
December 2008 to January 2009.

In light of the fact that the current record does not contain 
copies of the letters providing notice of the VA examinations 
and given the credible claims by the appellant that he did 
not receive timely notice of his VA examinations due to his 
psychiatric hospitalization, the Board finds that good cause 
for failing to show for his post-remand VA examinations has 
been shown and a remand to once again schedule, and hopefully 
hold, a VA psychiatric examination of the claimant is 
required.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.655; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance); D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (holding that at least 
substantial compliance with the terms of a Board remand 
request is required).  

In this regard, given the fact that the appeal for a higher 
rating for PTSD has been pending since the Veteran first 
filed his claim of service connection for PTSD in March 1991, 
the VA examiner when evaluating the claimant should be 
directed to provide sufficient information to allow VA to 
rate the severity of his PTSD under both the pre and post 
November 7, 1996, criteria for rating PTSD.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (holding that when 
the rating criteria changes during the pendency of an appeal 
VA must consider the old criteria for rating the disability 
for the entire period during which the appeal has been 
pending and consider the new criteria for rating the 
disability from the effective date of the change in the 
rating criteria).  

Given the failure to show for the post-remand VA 
examinations, while the appeal is in remand status the 
claimant should also be advised that governing regulations 
are clear that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a Veteran, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied. 38 C.F.R. § 3.655.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and associate 
with the record all of the Veteran's 
contemporaneous treatment records for his 
PTSD that have not already been 
associated with the claims files 
including those from his December 2008 VA 
psychiatric hospitalization.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims files 
and the claimant notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folders 
and the Veteran offered an opportunity to 
respond.

2.	After undertaking the above development, 
the RO/AMC should confirm the Veteran's 
mailing address and thereafter make 
arrangements with an appropriate VA 
medical facility for him to be afforded 
an examination by a psychiatrist to 
ascertain the severity of his PTSD and 
whether he meets the criteria for a TDIU.  
In this regard, the RO/AMC must undertake 
the following development: 
a.	The letter notifying the Veteran 
of his VA examination should 
include, among other things, 
notice of 38 C.F.R. § 3.655;  
b.	A copy of the letter notifying 
the Veteran of his VA examination 
should be associated with the 
claims files; and
c.	The claims folders should be made 
available to the examiner for his 
review in conjunction with the 
examination.

As to the Veteran's PTSD, in accordance 
with both the pre and post November 7, 
1996, AMIE worksheets for rating PTSD and 
after a review of the record on appeal 
and an examination of the claimant, the 
examiner should discuss the severity of 
his adverse symptomatology in such a 
manner that allows VA to rate the 
severity of his PTSD under old and new 
rating PTSD, to include an opinion that 
separates, if possible, symptomatology 
due to the Veteran's service-connected 
PTSD from symptomatology caused by other, 
non service-connected disabilities 
including his schizophrenia.  A Global 
Assessment of Functioning (GAF) should be 
provided for his PTSD symptomatology 
alone.  If the symptomatology due to the 
Veteran's PTSD cannot be separated from 
nonservice-connected symptomatology, the 
examiner should so indicate and 
thereafter provide a GAF which reflects 
all of his adverse psychiatric 
symptomatology. 

As to the TDIU claim, the psychiatric 
examiner should also comment on the 
impact of the Veteran's service-connected 
PTSD has on his social and industrial 
adaptability.  In this regard, the 
examiner should provide answers to the 
following questions:
a.	Is it at least as likely as not 
that the Veteran's service 
connected disabilities including 
his PTSD acting alone (i.e., 
without regard to his non service 
connected disorders including his 
schizophrenia) precludes him from 
securing or following a 
substantially gainful occupation? 
b.	Is it at least as likely as not 
that the Veteran's service 
connected disabilities including 
his PTSD acting alone (i.e., 
without regard to his non service 
connected disorders including his 
schizophrenia) causes him to be 
unable to secure and follow a 
substantially gainful occupation?
c.	If the answer is yes to either of 
the above questions, the examiner 
should provide an approximate 
date on which the claimant became 
unemployable due to his service 
connected disabilities.

Note:  In providing an answer to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

All conclusions should be explained in 
detail.  

3.	The RO/AMC should thereafter provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2009); and 38 C.F.R. § 3.159 (2009) which 
notice includes notice of the pre and 
post November 7, 1996, criteria for 
rating PTSD as well as 38 C.F.R. § 3.655.

4.	Thereafter, the RO/AMC should 
readjudicate the claims.  As to the PTSD 
rating claim, such readjudication should 
take into account the pre and post 
November 7, 1996, criteria for rating 
PTSD and whether "staged" ratings are 
appropriate.  Kuzma, supra; Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  
If any of the benefits sought on appeal 
remain denied, the RO/AMC should issue a 
supplemental statement of the case which, 
among other things, provides the Veteran 
with notice of the pre and post 
November 7, 1996, criteria for rating 
PTSD as well as notice of 38 C.F.R. § 
3.655.  The Veteran should thereafter be 
provided with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

